Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being treated on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 recites the limitation "the outer fabric”.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 11 & 12, claim element “hook and loops mean” is a means (or step) plus function limitation that may invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification fails to 
(a) revise the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) revise the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or 
(c) indicate on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that performs the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauvin (US 2020/0391096).
Regarding Claim 1, Gauvin discloses a flexible garment suitable for protecting the human leg extending from the ankle past the knee (Figures 1 & 2) wherein said garment comprises three or more flexible layers (Figures 1 & 2, Para. 65, 68, 82 & 84) of at least two different fabrics (Para. 65, 68, 82 & 84) and a cushioning layer comprising a synthetic polymeric foam (Para. 68 & 84).  
Regarding Claim 2, Gauvin discloses wherein said garment is water resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is water resistant inasmuch as applicant has defined a water resistant material in the claim).  
Regarding Claim 3, Gauvin discloses wherein said garment is snag resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is snag resistant inasmuch as applicant has defined a snag resistant material in the claim).  
Regarding Claim 4, Gauvin discloses wherein said garment is penetration resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is penetration resistant inasmuch as applicant has defined a penetration resistant material in the claim).  
Regarding Claim 5, Gauvin discloses wherein said garment is cut resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is cut resistant inasmuch as applicant has defined a cut resistant material in the claim).  
Regarding Claim 6, Gauvin discloses wherein said garment is dust resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is dust  resistant inasmuch as applicant has defined a dust resistant material in the claim).  
Regarding Claim 9, Gauvin discloses wherein said garment water resistant, snag resistant, penetration resistant, cut resistant, and dust resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material).  
Regarding Claim 12, Gauvin discloses a flexible garment suitable for protecting the human leg extending from the ankle past the knee (Figure 13) wherein said garment comprises three or more flexible layers (Figure 13, Para. 120-124) of at least two different fabrics (Para.120-124), further comprising a hook and loop means (Para. 120-24) of attaching a second garment comprising a hook and loop means of attachment (Para. 120-124).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7  is rejected under 35 U.S.C. 103 as being unpatentable over Gauvin (US 2020/0391096) in view of Komlos (US 2016/0279503).
Regarding Claim 7, Gauvin does not specifically disclose wherein an interior fabric layer comprises a fabric comprising a poly-paraphenylene terephthalamide polymer. However, Komlos discloses a shell layer (140) comprising an para-aramid/aramid (Para. 30-34). It would have been obvious to one of ordinary skill in the art to modify the shell of Gauvin before the effective filing date to be made from a polymer, aramid fiber, as taught by Komlos, in order to create a polymer with varying degrees of hardness to selectively alter the flexibility of the shell. A poly-paraphenylene terephthalamide polymer is an aramid/para-aramid material.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gauvin (US 2020/0391096) in view of Komlos (US 2016/0279503) in further view of Bouquillard de Milleret (US 2020/0205488).
Regarding Claim 8, the combination of Gauvin and Komlos do not specifically disclose a poly-paraphenylene terephthalamide polymer has been coated with a waterproof coating. However, Bouquillard de Milleret discloses coating polymers with a waterproof coating (Para. 44). Gauvin, Komlos and Bouquillard de Milleret are analogous to applicants’ invention since all three reference are directed to the field of protecting legs. It would have been obvious to one of ordinary skill in the art to modify Gauvin-Komlos before the effective filing date to include a waterproof coating, as taught by Bouquillard de Milleret, in order to provide protection during wet conditions. 

Claims 10, 11, 13, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin (US 2020/0391096) in view of Miller (US 2018/0213856).
Regarding Claim 10, Gauvin discloses a tool strap for the thigh (Figure 13) comprising a base garment (Figure 13) comprising: 1) three flexible layers (Para. 120-124), two layers of which are fabric (Para. 120-124). Gauvin does not specifically disclose a tape attached to the base garment at various intervals creating one or more loops suitable for inserting small tools. However, Miller discloses a strap (Figures 1-3) having a tape (30) attached to the base garment at various intervals creating one or more loops suitable for inserting small tools (Para. 11, 13, 14, 16-19). It would have been obvious to one of ordinary skill in the art to modify the strap of Gauvin before the effective filing date, to include a tape, as taught by Miller, in order to hold elements against the strap.
Regarding Claim 11, the combination of Gauvin and Miller disclose at least one hook and loop strap (Gauvin, Para. 120-124) for attaching the tool strap to another garment having a hook and loop means for attaching the tool strap to said other garment (Gauvin, Para. 120-124).  
Regarding Claim 13, Gauvin discloses a tool strap for the thigh (Figure 13) comprising a base garment (Figure 13) comprising : 1) three flexible layers (Para. 120-124), two layers of which are fabric (Para. 120-124). Gauvin does not specifically disclose a tape attached to the base garment at various intervals creating one or more loops suitable for inserting small tools. However, Miller discloses a strap (Figures 1-3) having a tape (30) attached to the base garment at various intervals creating one or more loops suitable for inserting small tools (Para. 11, 13, 14, 16-19). It would have been obvious to one of ordinary skill in the art to modify the strap of Gauvin before the effective filing date, to include a tape, as taught by Miller, in order to hold elements against the strap.
Regarding Claim 14, Gauvin discloses a flexible garment suitable for protecting the human leg extending from the ankle past the knee (Figure 13) wherein said garment comprises three or more flexible layers (Figure 13, Para. 120-124) of at least two different fabrics (Para.120-124), further comprising a hook and loop means (Para. 120-24) of attaching a second garment comprising a hook and loop means of attachment (Para. 120-124); a tool strap for the thigh (Figure 13) comprising a base garment (Figure 13) comprising : 1) three flexible layers (Para. 120-124), two layers of which are fabric (Para. 120-124). Gauvin does not specifically disclose a tape attached to the base garment at various intervals creating one or more loops suitable for inserting small tools. However, Miller discloses a strap (Figures 1-3) having a tape (30) attached to the base garment at various intervals creating one or more loops suitable for inserting small tools (Para. 11, 13, 14, 16-19). It would have been obvious to one of ordinary skill in the art to modify the strap of Gauvin before the effective filing date, to include a tape, as taught by Miller, in order to hold elements against the strap.
Regarding Claim 20, the combination of Gauvin and Miller additionally comprising an additional fabric layer (Para. 120-124) wherein said additional fabric layer is penetration resistant (Figure 13, Para. 120-124, nylon is penetration resistant inasmuch as applicant has defined a penetration resistant material in the claim).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin (US 2020/0391096) in view of Miller (US 2018/0213856) in further view of Bouquillard de Milleret (US 2020/0205488).
 
Regarding Claims 15-17, the combination of Gauvin and Miller disclose wherein a portion of the garment is water resistant/snag resistant/penetration resistant (Figures 1 & 2, Para. 65 & 82, a rigid polymeric material is water resistant/snag resistant/penetration resistant inasmuch as applicant has defined a water resistant/snag resistant/penetration resistant material in the claim). The combination of Gauvin and Miller do not specifically disclose the outer fabric layer has been coated with a waterproof coating.  However, Bouquillard de Milleret discloses coating polymers with a waterproof coating (Para. 44). Gauvin, Miller and Bouquillard de Milleret are analogous to applicants’ invention since all three reference are directed to the field of protecting legs. It would have been obvious to one of ordinary skill in the art to modify Gauvin-Miller before the effective filing date to include a waterproof coating, as taught by Bouquillard de Milleret, in order to provide protection during wet conditions. 

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin (US 2020/0391096) in view of Miller (US 2018/0213856) and Bouquillard de Milleret (US 2020/0205488) in further view of Komlos (US 2016/0279503).

Regarding Claim 18, Gauvin does not specifically disclose wherein an interior fabric layer comprises a fabric comprising a poly-paraphenylene terephthalamide polymer. However, Komlos discloses a shell layer (140) comprising an para-aramid/aramid (Para. 30-34). It would have been obvious to one of ordinary skill in the art to modify the shell of Gauvin before the effective filing date to be made from a polymer, aramid fiber, as taught by Komlos, in order to create a polymer with varying degrees of hardness to selectively alter the flexibility of the shell. A poly-paraphenylene terephthalamide polymer is an aramid/para-aramid material.
Regarding Claim 19, the combination of Gauvin and Komlos do not specifically disclose a poly-paraphenylene terephthalamide polymer has been coated with a waterproof coating. However, Bouquillard de Milleret discloses coating polymers with a waterproof coating (Para. 44). Gauvin, Komlos and Bouquillard de Milleret are analogous to applicants’ invention since all three reference are directed to the field of protecting legs. It would have been obvious to one of ordinary skill in the art to modify Gauvin-Komlos before the effective filing date to include a waterproof coating, as taught by Bouquillard de Milleret, in order to provide protection during wet conditions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732